DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 24 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Osakabe et al. (2016/0089893) in view of Clark (3,842,790) and Degrassi (5,398,837).

Regarding claim 1, Osakabe teaches a liquid consuming apparatus comprising:
a liquid consuming section (fig. 3, item 23) configured to consume liquid;
a tank having (fig. 14, item 100) a chamber (fig. 14, item 111) configured to store the liquid which is to be consumed by the liquid consuming section, and a wall defining part of the chamber (see fig. 14, note walls), the tank including an inlet port (fig. 14, item 101B) formed in the tank penetrating through the wall;
a casing configured to accommodate a part of the liquid consuming section (see fig. 14) and the tank; and

wherein the cap (fig. 14, item 113) includes an arm (fig. 14, item 91)  that is elastically deformable, the arm having an end portion (fig. 14, portion of arm connected to cap) connected to an outer circumference of the third portion, an extending portion (see fig. 14) radially extending in an extending direction from the end portion (fig. 14), and a root portion (fig. 14, item 92C) connected to a tank above the inlet port such that a surface of the root portion makes contact with the tank (see fig. 14, note that portion 92C makes contact with the tank above the cap when the cap is installed); and 
wherein when the cap is installed into the inlet port, the surface of the root portion making contact with the tank is located above the first portion of the cap (see fig. 14), and when the cap is not installed into the inlet port, the surface of the root portion making contact with the tank is located below the extending portion, the first portion, the second portion and the third portion (see fig. 14)
wherein when the extending portion of the arm is not deformed, the root portion protrudes from the extending portion in the opposite direction (Osakabe, see fig. 14).
	Osakabe does not teach wherein the cap has all of a first portion, a second portion and a third portion with the limitations claimed. Clark teaches 
a cap having: a first portion having a first length extending in a first direction, and the first portion being provided with a forward end in a first extending direction, and the first portion being provided with a forward end and a basal end opposite the forward end in the first extending direction; a second portion which is provided with a first nip surface at the forward end of the first portion; and a third portion which is provided with 
wherein the wall defining the inlet port is formed with an opening facing a second extending direction, the wall defining the inlet port having a second length in the second extending direction;
wherein of the first nip surface and the second nip surface, and the inlet port each define respective diameters, wherein the diameter of the first nip surface and the diameter of the second nip surface are both greater than the diameter of the inlet port, and the first length of the first portion in the first extending direction is shorter than the second length when the cap is not installed in the inlet port (see fig. 5, note that the diameters of the portions of the cap outside of the inlet port are both larger than the diameter of the inlet port itself); 
wherein the cap is configured to be installed so that the first portion is located inside the inlet port, the first nip surface of the second portion is located inside the tank through the inlet port, and the third portion is located outside the tank (Clark, see fig. 3, Note that cap 12 has the exact same configuration as that of the claimed cap. Note that all parts of the Clark's cap are being defined the same way that the claimed elements are defined in Applicant's specification and as shown in Applicant’s figure 5. Note that Examiner is omitting explicit matching of all elements of the prior art to the claimed invention only because the claimed structure is exactly the same as the prior art. Upon amendment, should the structure diverge from the prior art, Examiner will match elements directly).

Osakabe in view of Clark and does not teach wherein the third portion is provided with a projection configured to be held by a user to install the cap into the inlet port and remove the cap from the inlet port, wherein the projection is projected in an opposite direction opposite the second portion relative to the third portion and intersecting with the extending direction at a position not overlapping with the opening central line of the opening inlet port. Degrassi teaches this (Degrassi, see figs. 3, 4, note 

Regarding claim 2, Osakabe in view of Clark and Degrassi teaches the liquid consuming apparatus according to claim 1, wherein a virtual central line of the opening of the inlet port extends in the second extending direction, and
wherein one of the cap and the wall defining the inlet port of the tank is elastically deformable (note that this has already been claimed), such that under the condition that the cap is installed in the inlet port, so that a distance between the first and second nip surfaces in the second extending direction becomes substantially the same as the second length in the extending direction (Clark, see figs. 1-3, cols. 4-5, lines 29-2). 

Regarding claim 24, Osakabe in view of Clark and Degrassi teaches the liquid consuming apparatus according to claim 1, wherein the projection straddles the third portion and the end portion of the arm (Degrassi, see figs. 3A, 4).

Regarding claim 25, Osakabe in view of Clark and Degrassi teaches the liquid consuming apparatus according to claim 1.  wherein in a state in which the cap is 
wherein one of the case and the tank has another wall configured to abut against the projection under a condition that the cap is not installed in the inlet port (Osakabe, see fig. 14, wall 99. Note that upon combination of Degrassi’s projection with the cap of Osakabe, the projection would contact Osakabe’s wall 99). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853